DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 9-20, claims 1, 2, 4-6, 10, 12-16 and 21-24, in the reply filed on November 21, 2021 is acknowledged.
Claims 3, 7-9, 11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 21, 2021.
Claim Objections
Claim 12 is objected to because of the following informalities: 
In claim 12 (line 1) “first surface” should recite --first face--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 10 and 12-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2011/0085853).
As to claim 1, Liu discloses a fastener comprising: 
a body having a first surface 43 opposing a parallel second surface 43, a first face A opposing a parallel second face B (Figure 9 reprinted below with annotations), C and an opposing second end D; 
a channel formed 42 longitudinally into each of the first and second surfaces, continuously spanning between the first and second ends, 
each channel recessed at a depth into a center of the body to form at least one step near the first face and/or the second face, and extending lengthwise between the first and second ends, 
[AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    390
    353
    media_image1.png
    Greyscale
each channel having a first edge parallel to the first face and bounding the channel near the first face, and a second edge bounding the channel near the second face, wherein a maximum depth of the first edge is equal to a maximum depth of the second edge, such that the first edge and second edge terminate at an equal distance out from the center (Figures 2,9-12).  

As to claim 2, Liu discloses a fastener wherein the first surface 43 and the second surface 43 are symmetrical (Figures 2,9-12).  
C and the opposing second end D of the fastener are each rounded (Figures 2,9-12).  
As to claim 5, Liu discloses a fastener wherein the at least one step terminates with a tapered end at the first end C and opposing second end D of the fastener (Figures 2,9-12).
As to claim 6, Liu discloses a fastener wherein the at least one step terminates with a ramped end at the first end C and opposing second end D of the fastener (Figures 2,9-12).  
As to claim 10, Liu discloses a fastener wherein at least the first face A comprises a chamfered edge where the first face transitions to the first surface 43 and another chamfered edge where the first face transitions to the second surface 43 (Figures 2,9-12).  
As to claim 12, Liu discloses a fastener wherein the at least first face A with first step is capable of removably engaging a corresponding slot formed into a first element 2 and the second face B is capable of attaching to a parallel surface of a second element 1,3 (Figures 2,9-12).  
As to claim 13, Liu discloses a fastener wherein the channel 42 of the first surface 43 is substantially identical to the channel 42 of the second surface 43 (Figures 2,9-12).  
As to claim 14, Liu discloses a fastener wherein the second face B extends out with at least two spaced apart posts 45 (Figures 2,9-12).  
As to claim 21, Liu discloses a fastener wherein the first end C and the opposing second end D are symmetrical.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Koch (US 2015/0354612).
As to claim 15, Liu fails to disclose a fastener wherein each of the at least two spaced apart posts comprise a plurality of barbs surrounding an outer surface of each post.  
Koch teaches a fastener wherein posts 50 comprises a plurality of barbs on an outer surface of each post; the barbs of the posts enabling the posts to be securely pressed into a substrate, providing for secure engagement with the substrate and preventing inadvertent removal of the fastener form the substrate (Figure 7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener disclosed by Liu wherein each post comprises a plurality of barbs, as taught by Koch, in order to enable the posts to be securely pressed into a substrate, providing for secure engagement with the substrate and preventing inadvertent removal of the fastener form the substrate.
As to claim 16, Liu discloses a fastener wherein the two spaced apart posts 45 are capable of pressing into a first substrate 1,3 such that the first face A with the at 2 (Figures 2,9-12).  
As to claim 22, Liu discloses a fastener comprising: 
a body having a first surface 43 opposing a parallel second surface 43, a first face A opposing a parallel second face B, the first and second faces perpendicular to the first and second surfaces, each of the first and second surfaces terminating at a first end C and an opposing second end D; 
a channel 42 formed longitudinally into each of the first and second surfaces, continuously spanning between the first and second ends, 
each channel recessed at a depth into a center of the body to form at least one step near the first face, and extending lengthwise between the first and second ends, each channel having a first interference edge bounding the channel near the first face, and 
wherein the second face extends out with at least two spaced apart posts 45 (Figures 2,9-12).
Liu fails to disclose a fastener wherein each post comprises a plurality of barbs on an outer surface of each post.  
Koch teaches a fastener wherein posts 50 comprises a plurality of barbs on an outer surface of each post; the barbs of the posts enabling the posts to be securely pressed into a substrate, providing for secure engagement with the substrate and preventing inadvertent removal of the fastener form the substrate (Figure 7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener disclosed by Liu wherein each post 
As to claim 23, Liu fails to disclose a fastener wherein a distance between a center of each of the at least two spaced apart posts is approximately 32 millimeters.  Liu does not disclose any structural or functional significance as to the specific distance between the two posts.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fastener disclosed by Liu wherein a distance between a center of each of the at least two spaced apart posts is approximately 32 millimeters, as Liu does not disclose any structural or functional significance as to the specific distance between the two posts, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application. 
As to claim 24, Liu discloses a fastener wherein the first end C and the opposing second end D are symmetrical (Figures 2,9-12).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4-6, 10, 12-16 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,197,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the “fastener body”, the “channel” and the “at least two spaced apart posts” comprising “a plurality of barbs” of patent claims 1, 9 and 10 encompass the fastener “body”, the “channel” and the “at least two spaced apart posts” comprising “a plurality of barbs” of instant claims 1, 14, 15 and 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/17/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619